UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7885



KENNETH E. JACKSON,

                                               Plaintiff - Appellant,

             versus


C. JOHNSON, Nurse,

                                                Defendant - Appellee,


             and


S. K. YOUNG, Warden of Operations; A.          P.
HARVEY, Assistant Warden of Operations,

                                                           Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-1205-7)


Submitted:    April 12, 2004                 Decided:   April 29, 2004


Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth E. Jackson, Appellant Pro Se. Jim Harold Guynn, Jr.,
Elizabeth Kay Dillon, GUYNN, MEMMER & DILLON, P.C., Roanoke,
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Kenneth E. Jackson appeals the district court’s order

granting summary judgment to Defendant Carolyn Johnson and denying

relief on his 42 U.S.C. § 1983 (2000) complaint alleging deliberate

indifference to his medical needs. We have reviewed the record and

find no reversible error.        Accordingly, we affirm for the reasons

stated   by    the   district   court.      See   Jackson   v.   Johnson,   No.

CA-02-1205-7 (W.D. Va. Nov. 18, 2003).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     AFFIRMED




                                    - 3 -